TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00208-CV




    In re Texas Department of Public Safety; Steve McGraw, in his official capacity as
   Director of the Texas Department of Public Safety; Allan B. Polunsky, in his official
capacity as Chairman of the Public Safety Commission; the Public Safety Commission; and
    Carin Marcy Barth, Ada Brown, John Steen, and A. Cynthia Leon, in their official
                  capacities as members of the Public Safety Commission




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relators’ motion for temporary emergency relief and petition for writ of mandamus

are denied. See Tex. R. App. P. 52.8(a).



                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: April 21, 2011